VIA ECF                                                                                    April 1, 2020

Honorable Katherine Polk Failla
U.S. District Judge


                                                                 MEMO ENDORSED
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 1007

                  Re:      Plaintiffs’ Letter Motion for Leave to File Under Seal the
                           Exhibits in Support of the Complaint in Their Entirety
                           Alnajjar, et al. v. Pompeo, et al.
                           Docket No. 1:20-cv-02665-KPF

Dear Judge Polk Failla:

        This office represents Plaintiffs in the referenced matter. On March 31, 2020, Plaintiffs
filed their Complaint (see Dkt. 4). Plaintiffs respectfully seek leave to file their exhibits in
support of their Complaint under seal in their entirety. Plaintiffs rely on FRCP 5.2(a)(1)-(3), the
E-Government Act of 2002, the Southern District’s ECF Privacy Policy, and Your Honor’s
Individual Rules on Practice in Civil Cases, Rules 9(B)(i)-(ii) and 9(C)(i).

        The Exhibits contains several pieces of sensitive information1 including but not limited to
the names of minor children, dates of birth, and home addresses (see attached, Plaintiffs’ Exhibit
List). Four of the six named-party Plaintiffs are minor children.2 The inclusion of sensitive
information is necessary under the scope of relief sought in the Complaint. This sensitive
information is dispersed throughout nearly every exhibit3 making it modestly sensible to seal the
exhibit list in its entirety.

       Plaintiffs seek leave cautiously as filing under seal must be narrowly tailored to serve the
purpose justifying the sealing and must be otherwise consistent with the presumption in favor of
public access to judicial documents. See, e.g., Lugosch v. Pyramid Co. of Onondaga, 435 F.3d


1
  The five categories of sensitive information, names of minor children, dates of birth, financial account numbers, and
home addresses. See FRCP 5.2(a)(1)-(4).
2
  E.A. T.A., H.A., and D.A. are minor children.
3
  There is no sensitive information contained in five (5) Exhibits (Exhibits MM-QQ).
110, 119-20 (2d Cir. 2006). Recognizing this presumption, Plaintiffs contend the purpose of
seeking leave is to preserve and protect Plaintiffs’ sensitive information from being accessible to



the public and no justification favors the public access to such sensitive information. FRCP 5.2
provides that sensitive information must be redacted from public court filing

         Plaintiffs respectfully request that the Court enter an Order granting Plaintiffs leave to
file their Exhibits under seal in their entirety.
                                                         Respectfully submitted,



                                                       __/s/ Julie Goldberg___________________
                                                       Julie A. Goldberg, Esq.
                                                       GOLDBERG & ASSOCIATES

                                                       Attorney for Plaintiffs




    Application GRANTED. The exhibits to the Complaint contain
    sensitive information, including identifying information
    concerning certain Plaintiffs who are minors. Accordingly, the
    Plaintiff may file these exhibits under seal, viewable to the
    Court and parties only.

    Dated:          April 3, 2020                    SO ORDERED.
                    New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
